OPINION — AG — QUESTION: IN SOME CASES A PAROLEE FROM ANOTHER STATE BEING SUPERVISED BY OUR DEPARTMENT OF PARDON AND PAROLE HAS VIOLATED HIS PARE, THE SAME BEING REVOKED, AND THE SENDING STATE'S WARRANT ISSUED. NOW, ARE THESE PAROLE VIOLATORS SUBJECT TO BAIL ON THESE PAROLE REVOCATION WARRANTS? — HE OR SHE IS NOT SUBJECT TO BAIL WHEN ARRESTED ON A "PAROLE REVOCATION WARRANT" HOWEVER, IN THE EVENT SUCH A PAROLE VIOLATOR IS SO ARRESTED AND THROUGH COMPETENT JURISDICTION IN THIS STATE AND THE COURT ISSUES AND ORDER GIVING SAID PAROLE VIOLATOR HIS LIBERTY ON BAIL FIXED BY AND FURNISHED TO SAID COURT, SAID ORDER CANNOT BE OVERRULED BY THE PARDON AND PAROLE BOARD OF THIS STATE. CITE: 57 O.S.H. 347 (FRED HANSEN)